DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Andrew J. Taska on 11 March 2022.

The application has been amended as follows: 
The Claims entered as part of the Request for Continued Examination filed 28 October 2021 have been amended as follows:

small unmanned aerial vehicles including: 
a transmitting aerial vehicle in which a light emitter is installed; and 
a receiving aerial vehicle in which a light receiver is installed; 
at least one processor configured to implement: 
a gas computing and displaying unit which computes and controls display of gas information; and 
a photographing-route computing unit which computes a photographing route of each of the small unmanned aerial vehicles, wherein: 
the receiving aerial vehicle receives light from the light emitter of the transmitting aerial vehicle using the light receiver, and transmits gas data photographed by receiving the light to the gas computing and displaying unit, 
the gas computing and displaying unit computes the gas information from the gas data, and 
the photographing-route computing unit computes the photographing route based on a position of each of the small unmanned aerial vehicles and energy remaining amounts of each of the small unmanned aerial vehicles, 2so that each of the energy remaining amounts become equal to each other after an end of photography.  

2. (Currently Amended): The gas detection system according to Claim 1, wherein the photographing-route computing unit computes the photographing route from a position where data in the gas computing and displaying unit is lacking the gas information, the position of each of the small unmanned aerial vehicles, and the energy remaining amount of each of the small unmanned aerial vehicles.  

3. (Previously Presented): The gas detection system according to Claim 1, wherein two or more receiving aerial vehicles are installed with the light receiver, and 
wherein the light receiver of each of the two or more receiving aerial vehicles has a different detection wavelength.  

4. (Previously Presented): The gas detection system according to Claim 3, wherein detection wavelengths used for detecting target gas are a plurality of n detection wavelengths,
wherein each of the two or more receiving aerial vehicles detects n-1 detection wavelengths of the n detection wavelengths, 
wherein the detection wavelengths undetected by each of the two or more receiving aerial vehicles are different from each other, and 
wherein the n detection wavelengths are extracted from data based on the detection wavelengths detected by each of the two or more receiving aerial vehicles.  

5. (Previously Presented): The gas detection system according to Claim 1, wherein two or more transmitting aerial vehicles are installed with the light emitter, and 
wherein the light emitter of each of the two or more transmitting aerial vehicles has a different light-emitting wavelength.  

the target gas to be detected is not estimated to be present.  


7. (Currently Amended): The gas detection system according to Claim 1, wherein the photography is performed in such a way that a distance between the light emitter and the light receiver in a location in which target gas to be detected is estimated to be present is substantially equal to a distance between the light emitter and the light receiver in a location in which the target gas to be detected is not estimated to be present.  

8. (Currently Amended): The gas detection system according to Claim 1, wherein a wavelength band of the light emitter of the transmitting aerial vehicle is a band , and
wherein the wavelength band is one of 2.8 to 3.5 µm band, 5 to 8 µm band, or 9.8 to 10.5 µm band.  

9. (Currently Amended): The gas detection system according to Claim 1, wherein a wavelength band of the light receiver of the receiving aerial vehicle is a band , and
wherein the wavelength band is one of 2.8 to 3.5 µm band, 5 to 8 µm band, or 9.8 to 10.5 µm band.  


wherein the gas computing and displaying unit includes a function of processing the dispersed spectrum into an image.  


11. (Currently Amended): A gas detection method for a gas detection system including: small unmanned aerial vehicles including a transmitting aerial vehicle in which a light emitter is installed, and a receiving aerial vehicle in which a light receiver is installed; at least one processor configured to implement a gas computing and displaying unit which computes and controls display of gas information, and to implement a photographing-route computing unit which computes a photographing route of each of the small unmanned aerial vehicles, the gas detection method comprising: 
receiving light from the light emitter of the transmitting aerial vehicle using the light receiver, and transmitting gas data photographed by receiving the light to the gas computing and displaying unit by the receiving aerial vehicle; 
computing the gas information from the gas data by the gas computing and displaying unit; and 
computing the photographing route based on a position of each of the small unmanned aerial vehicles and energy remaining amounts of each of the small unmanned aerial vehicles, so that each of the energy remaining amounts become equal to each other after an end of photography by the photographing-route computing unit.  

each of the small unmanned aerial vehicles, and the energy remaining amount of each of the small unmanned aerial vehicles.  

13. (Previously Presented): The gas detection method according to Claim 11, wherein two or more receiving aerial vehicles are installed with the light receiver, and 
wherein the light receiver of each of the two or more receiving aerial vehicles has a different detection wavelength.  

14. (Previously Presented): The gas detection method according to Claim 13, wherein detection wavelengths used for detecting target gas are a plurality of n detection wavelengths, 
wherein each of the two or more receiving aerial vehicles detects n-1 detection wavelengths of the n detection wavelengths7, 
wherein the detection wavelengths undetected by each of the two or more receiving aerial vehicles are different from each other, and 
wherein the n detection wavelengths are extracted from data based on the detection wavelengths detected by each of the two or more receiving aerial vehicles.  

15. (Previously Presented): The gas detection method according to Claim 11, wherein two or more transmitting aerial vehicles are installed with the light emitter, and 


16. (Currently Amended): The gas detection method according to Claim 11, wherein measurement data in a location in which target gas to be detected is estimated to be present is corrected using measurement data at a location in which the target gas to be detected is not estimated to be present.  

17. (Currently Amended): The gas detection method according to Claim 11, wherein the photography is performed in such a way that a distance between the light emitter and the light receiver in a location in which target gas to be detected is estimated to be present is substantially equal to a distance between the light emitter and the light receiver in a location in which the target gas to be detected is not estimated to be present.  

18. (Currently Amended): The gas detection method according to Claim 11, wherein a wavelength band of the light emitter of the transmitting aerial vehicle is a band , and
wherein the wavelength band is one of 2.8 to 3.5 µm band, 5 to 8 µm band, or 9.8 to 10.5 µm band.  

19. (Currently Amended): The gas detection method according to Claim 11, wherein a wavelength band of the light receiver of the receiving aerial vehicle is a band , and
wherein the wavelength band is one of 2.8 to 3.5 µm band, 5 to 8 µm band, or 9.8 to 10.5 µm band.  

20. (Previously Presented): The gas detection method according to Claim 11, wherein the light receiver of the receiving aerial vehicle includes a function of dispersing infrared light into a spectrum and receiving the dispersed spectrum, and 
wherein the gas computing and displaying unit includes a function of processing the dispersed spectrum into an image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Nadeem Odeh/Primary Examiner, Art Unit 3669